Title: To Thomas Jefferson from John Wilson, 27 August 1803
From: Wilson, John
To: Jefferson, Thomas


          
            Alexandria August 27th 1803
          
          Necessity has so far overcome the delicacy of easier circumstances that I can no longer refrain from taking a liberty, which, I hope, may not be uninteresting—even to a person of your superior station and influence: For it is from a Character so honorable and exalted, that even good men are apt to shrink:—And I must acknowledge the awe that pervades me, on writing to ask your interference: At the same time, I feel a confidence in your disposition to assist any person who has Conduct, and desires to acquire competent circumstances, by respectable means—I did, not long since, attain to the possession of some little capital to begin with, but lost it all in the misfortunes of mercantile business, in Norfolk, my native place. So unlucky a vississitude, which deprived me of all at once, made me rather wish to leave a place which before gave me pleasure. I form’d the design of settling at Washington City, with a view to seek employment in some of the Offices and procured letters to Mr. Beckley for that purpose. The Salary of his Engrossers and having, as I thought, the principal quality to do the duty, so far as writing a hand most requisite for such business induced me almost to expect a preference. But there were prior applicants and I was somewhat disappointed to hear Mr. B say that an Engrosser ought to know how to draw up reports &c.—I have engrossed for the Legislature of Virginia and thought such a proficiency as I have mentioned, was not indispensable; I still flatter myself other advantages I should manifest, might be deem’d equal to my ignorance in many particulars. In the several visits I paid my friend Mr. B, there was little opportunity, and I did not feel altogether free enough, to relate particularly my situation.
          Mr. B, I trust, will give some satisfactory account of me: He knew my father Jno. when member of Assembly;—he was also Colo. of Norfolk County and died during the revolution; he requested in his will his Estate shou’d be sold for paper money—so that the whole amo. tho’ large, was sank—our family became poor, neglected, and scattered; except however, the eldest Son, who is favoured by a grateful people, in the Clerkship of Norfolk County.
          I have a wife and child, we are a young family settled and keeping a Shoe store in the last Brick house on the Avenue E of West market. I went to the City in Jany last, and have some time spent what I had and made many efforts to get in an eligible situation, the small scale of the temporary Business I still continue, seems to repel people from patronizing me—you know the charges of a family there are unproportionably high, and we may add to these, the expense and delay in getting supplies for a small store in the City, which is also much greater than wou’d attend extensive business.
          In this situation—in rambling all over the District for employ, I am now, and have been once before, constrained to tare myself from the tenderest connexions, sick and amongst strangers, for employment here; and here I must remain, in the charge of an extensive Shoe store, till the owner returns from Boston. Upon this view, where there is a family whose destiny is involved with mine, and a gloomy prospect before me, my Spirits will involuntary fall—my hands feel tied, and I find myself longer and yet longer excluded from a genteel living—a genteel living, I mean, such as may be the reward of services rendered. If I was void of patience and perseverance, capacity or affection—I wou’d ere long drop down under the consciousness of my own inconsistency but   You will excuse the pause on this occasion—it wou’d be nothing in favor of a man [on?] many others.
          I aspire much to be Book keeper or some sort of writer that will procure me about 1000$ pr ann. but if it does not fall to my lot by the end of the ensuing session shall be unable to support myself longer in the City under the hope of realising my wishes; and must remove to Alexandria or some place where trade or the demands of others business, will better afford means equivalent to Expenses. Even in this case, I shou’d bid adieu to the City with regret—because a stability of opinion urges me to adopt the Seat of Governmt. as a permanent place of residence. Be assured, Sir, your mediation shall always call forth the acknowledgements of a man, who really wishes to do well; and considers it a duty to his family, to make every honest effort to retrieve former circumstances.
          Hoping for a proof of your Philantrophy, I beg leave to Subscribe myself with the sincere deference compatible to your Excellency;
          Your Excellency’s humble servant,
          
            
              Jno. Wilson
            
          
          
            NB. I pray you to excuse and not expose the improprieties of my letter it is written in the hurry of business and there was not time to be more particular. I can hardly expect an answer but should be glad to have the liberty of waiting on you. You may remember my father yourself! but be assured I can convince of my own examplary conduct yet I cannot but blush to feel the necessity of saying so myself. As to writing the most peculiar pieces of writing I will venture to say few any where exceed me, and however admirable this qualification I acknowledge myself unacquainted and inexperienced in many points, more essential. How have I dared to trouble you, tis not for my sake—but ah Sir, my family; what tears of joy & gratitude cou’d I tell them of an efficient Benefactor. I rather not accede to any proposition that may be made me here until I can better ascertain my prospects in the City. Respect!
          
          
            J. Wilson
          
        